





SHAREHOLDERS’ AGREEMENT
 
SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as of March 15, 2007, between
Center Bancorp, Inc. (“Buyer”) and the individuals and entities whose names and
addresses are set forth on the signature pages hereto (collectively, the
“Shareholders”, and each, individually, a “Shareholder”).


RECITALS


A. Concurrently with the execution and delivery of this Agreement, Buyer has
executed and delivered an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), a copy of which is annexed hereto as Annex A,
with Beacon Trust Company, a limited purpose trust company chartered under the
laws of the State of New Jersey (the “Company”), which provides, among other
things, that the Company will merge with and into a subsidiary of the Buyer
(“Newco”) pursuant to a merger contemplated by the Merger Agreement
(the “Merger”).


B. As of the date hereof, each Shareholder holds of record and beneficially owns
the number of shares of common stock, par value $2.65 per share, of the Company
(the “Company Common Stock”) set forth opposite his, her or its name on the
signature pages hereto. In the aggregate, the shares of Company Common Stock
held of record and beneficially by the Shareholders represents approximately
56.5% of the shares of Company Common Stock outstanding on the date hereof.


C. Buyer has advised the Company that it would not enter into the Merger
Agreement unless each Shareholder agreed to enter into this Agreement, governing
(i) the voting of all of the shares of Company Common Stock that are now held of
record or beneficially owned by such Shareholder (collectively, the “Shares”)
and (ii) all of the New Shares (as defined in Section 6) held or owned by such
Shareholder.


D. Upon consummation of the Merger, each Shareholder will be entitled to
receive, upon conversion of such Shareholder’s Shares, cash and certain shares
of Buyer’s Common Stock (the “Buyer Shares”). The Shareholders understand that
Buyer will rely upon the representations made herein in issuing the Buyer Shares
without registration under federal and state securities laws.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, and covenants and agreements contained herein and in the
above-mentioned Merger Agreement, the parties hereto hereby agree as follows:
 
1.  Definitions. Capitalized terms used herein but not defined herein have the
respective meanings ascribed to such terms in the Merger Agreement.
 
2.  Agreement to Vote Shares. During the term of this Agreement, each
Shareholder agrees that such Shareholder shall (a) consent to, approve,
authorize and direct the voting of all Shares and any New Shares held or owned
by such Shareholder, and cause all Shares and any New Shares held or owned by
such Shareholder to be voted, at every meeting of the shareholders of the
Company at which such matters are con-sidered and at every adjournment thereof
or in connection with any written consent of the shareholders of the Company
related to such matters, in favor of the adoption of the Merger Agreement and
the consumma-tion of the Merger and the other transactions contemplated by the
Merger Agreement (collectively, the “Merger Transaction”) and against any
Acquisition Proposal (as defined in the Merger Agreement) and (b) if directed by
Buyer, take or cause to be taken such actions under the by-laws of the Company
as are required to call a special meeting of the shareholders of the Company in
order to vote on the Merger Transaction. Each Shareholder agrees to deliver to
Buyer promptly upon the request therefor a proxy in the form attached hereto as
Exhibit A, which proxy is coupled with an interest and shall be irrevoc-able
during the term of this Agreement to the fullest extent permitted under New
Jersey law. The proxy granted by each Shareholder shall be revoked upon the
termination of this Agreement in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
3.  No Voting Trusts or Agreements. Each Shareholder agrees that such
Shareholder will not, and will not permit any entity under such Shareholder’s
control to, deposit any of the Shares or New Shares held or owned by such
Shareholder in any voting trust, grant any proxies or powers of attorney with
respect to the voting of such Shares or New Shares or subject any such Shares or
New Shares to any agreement, instrument or arrangement with respect to the
voting of such Shares or New Shares other than this Agreement.
 
4.  No Proxy Solicitations. Each Shareholder agrees that such Shareholder will
not, and will not permit any entity under its control to, (a) solicit proxies in
opposition to the consummation of the Merger Transaction or otherwise knowingly
encourage or assist any party in taking or planning any action which would
impede, inter-fere with or attempt to discourage the Merger Transaction or
inhibit the timely consummation of the Merger Transaction, (b) directly or
indirectly knowingly encourage, initiate or cooperate in a shareholders’ vote or
action by consent of the Company’s shareholders in opposition to the
consummation of the Merger Transaction, or (c) become a member of a “group” (as
such term is used in Section 13(d) of the Exchange Act) with respect to any
vot-ing securities of the Company for the purpose of opposing the consummation
of the Merger Transaction.
 
5.  Transfer and Encumbrance. Each Shareholder agrees not to voluntarily
transfer, sell, offer, tender, pledge or otherwise dispose of or encumber
(“Transfer”) any of the Shares or New Shares held or owned by such Shareholder
prior to the earlier of (a) the Effective Time or (b) the date this Agreement
shall be terminated in accordance with its terms, except that each Shareholder
shall be permitted to Transfer any such Shares or New Shares to a family member
of such Shareholder, provided that such family member agrees in writing (in a
form acceptable to Buyer) to be bound by the terms of this Agreement with
respect to such Shares or New Shares. No such family member shall have the right
to effect a further Transfer of the Shares or New Shares prior to the earlier of
(a) the Effective Time or (b) the date this Agreement shall be terminated in
accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
6.  Additional Purchases or Acquisitions. Each Shareholder agrees that any
shares of Company Common Stock or other capital stock of the Company of which
such Shareholder becomes the record holder or acquires beneficial ownership
following the execution and delivery of this Agreement (“New Shares”) shall be
subject to the terms of this Agreement to the same extent as if they constituted
Shares held or owned by such Shareholder on the date of this Agreement.
 
7.  Additional Shares. Each Shareholder agrees, while this Agreement is in
effect, to promptly notify Buyer of the number of any New Shares acquired by
such Shareholder, if any, after the date hereof. In the event that, between the
date of this Agreement and the Closing, the Shares held or owned by any
Shareholder shall have been affected or changed into a dif-ferent number of
shares or a different class of shares as a result of a share split, reverse
share split, share dis-tribution, spin-off, recapitalization, reclassification
or other similar trans-action, the term “Shares” shall be deemed to refer to and
include the Shares as well as any securities into which or for which any or all
of the Shares may be converted or exchanged.
 
8.  Non-Interference. Each Shareholder agrees not to knowingly take any action
that would make any representation or warranty of such Shareholder contained
herein untrue or incorrect or have the effect of preventing or disabling any
Shareholder from perform-ing such Shareholder’s obligations under this
Agreement.
 
9.  Share Transaction Proposals. Each Shareholder shall immediately cease and
terminate any existing activities, discussions or negotiations, if any, with any
parties conducted heretofore with respect to any acquisition or exchange of all
or any material portion of such Shareholder’s Shares (a “Share Transaction”),
other than the Merger. No Shareholder shall, directly or indirectly, knowingly
encourage, solicit, participate in or initiate discussions or negotiations with,
or provide any information or data to, or have any discussions with, any
corporation, partnership, person or other entity or group (other than Buyer)
with respect to any inquiries or the making of any offer or proposal (including,
without limitation, any offer or proposal to the shareholders of the Company)
concerning a Share Transaction (a “Share Transaction Proposal”) or otherwise
facilitate any effort or attempt to make or implement a Share Transaction
Proposal.
 
10.  No Limitation on Discretion as Director. Nothing in this Agreement shall be
deemed to apply to, or to limit in any manner, the discretion of any Shareholder
with respect to any action to be taken (or omitted) by such Shareholder in such
Shareholder’s fiduciary capacity as a director of the Company (if applicable)
and solely with respect to actions or omissions of such director in his or her
capacity as a director; provided, however, it is agreed and understood by the
parties hereto that the obligations, covenants and agreements of such
Shareholder contained in this Agreement are separate and apart from such
Shareholder’s fiduciary duties as a director of the Company (if applicable) and
no fiduciary obligations that such Shareholder may have as a director of the
Company shall countermand the obligations, covenants and agreements of such
Shareholder, as a shareholder of the Company, contained in this Agreement.
 
11. Representations and Warranties of the Shareholders. Each Shareholder hereby
severally represents and warrants to Buyer as follows:
 
 
3

--------------------------------------------------------------------------------

 
(a)  Authority Relative to this Agreement. Such Shareholder has all necessary
power and authority to execute and deliver this Agreement, to perform such
Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by such
Shareholder and the consummation by such Shareholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of such Shareholder. This Agreement has been duly and validly
executed and delivered by such Shareholder and constitutes a legal, valid and
binding obligation of such Shareholder, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
 
(b)  No Conflict. The execution and delivery of this Agreement by such
Shareholder does not, and the performance of this Agreement by such Shareholder
will not, (i) require any consent, approval, authorization or permit of, or
filing with or notification to, any governmental or regulatory authority,
domestic or foreign by or with respect to such Shareholder, (ii) if applicable,
conflict with or violate the articles of incorporation, by-laws or other
organizational documents of such Shareholder, (iii) conflict with or violate any
law, rule, regulation, order, judgment or decree applicable to such Shareholder
or by which such Shareholder’s Shares or New Shares are bound, or (iv) result in
any breach of or constitute a default (or any event which with notice or lapse
of time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or other encumbrance of any nature whatsoever on such
Shareholder’s Shares or New Shares pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which such Shareholder is a party or by which such
Shareholder or such Shareholder’s Shares or New Shares may be bound, except, in
the case of clauses (iii) and (iv), for any such conflicts, violations,
breaches, defaults or other occurrences which would not prevent or materially
delay the performance by such Shareholder of such Shareholder’s obligations
hereunder.
 
 
4

--------------------------------------------------------------------------------

 
(c)  Title to the Shares. As of the date of this Agreement, such Shareholder
does not beneficially own any shares of capital stock of the Company other than
the number of Shares set forth opposite such Shareholder’s name on one of the
signature pages hereto and does not own any options, warrants or other rights to
acquire any additional shares of capital stock of the Company or any security
exercisable for or convertible into shares of capital stock of the Company,
other than as set forth in the Company Disclosure Schedule. Such Shareholder
owns all such Shares free and clear of all security interests, liens, claims,
pledges, options, rights of first refusal, agreements, charges, security
interests and other encumbrances of any nature whatsoever, and there are no
limitations on such Shareholder’s voting rights with respect to any of the
Shares beneficially owned by such Shareholder and such Shareholder has not
appointed or granted any proxy with respect to voting, which appointment or
grant is still effective, with respect to the Shares. There are no agreements,
arrangements or commitments of any character to which such Shareholder is a
party relating to the pledge or disposition of any Shares or any other shares of
capital stock of the Company and, except for this Agreement, there are no voting
trusts or voting agreements to which such Shareholder is a party with respect to
any shares of capital stock of the Company.
 
12. Further Assurances. From time to time, at the other party’s request and
without further consideration, each party hereto shall execute and deliver, or
cause to be executed and delivered, such additional consents, documents and
other instruments and take all such further action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the Merger Transaction and the other transactions contemplated by
this Agreement.
 
13. Termination. With the exception of Sections 14 through 21 inclusive of this
Agreement (the “Later Termination Provisions”), this Agreement shall terminate
upon the earlier to occur of (i) the Effective Time and (ii) the date on which
the Merger Agreement terminates. The Later Termination Provisions shall
terminate upon the third anniversary of the date of this Agreement. In all
instances, however, any claim brought under this Agreement prior to the
termination of this Agreement shall not be affected by such termination.
 
14. Assignment; Third Party Beneficiaries. This Agreement and all of the
provisions hereof shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests and obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties. Any purported assignment made in violation of this Agreement
shall be null and void. This Agreement is not intended to confer any rights or
remedies hereunder upon any person except the parties hereto.
 
15. Modification or Amendment. Subject to the provisions of applicable law, the
parties hereto may modify or amend this Agreement only by written agreement
executed and delivered by duly authorized officers of the respective parties.
 
16. Counterparts. This Agreement may be executed in any number of counterparts,
each such counter-part being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.
 
 
5

--------------------------------------------------------------------------------

 
17. Governing Law and Venue; Waiver of Jury Trial.
 
(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW JERSEY WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
The parties hereby irrevocably submit to the jurisdiction of the courts of the
State of New Jersey and the Federal courts of the United States of America
located in the State of New Jersey solely in respect of the interpreta-tion and
enforcement of the provisions of this Agreement and of the proxies referred to
in Section 2 and in respect of the transactions contemplated hereby and thereby,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such proxy may not be enforced
in or by such courts, and the parties hereto irrevocably agree that all claims
with respect to such action or proceeding shall be heard and determined in such
a New Jersey State or Federal court. The parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 18 or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof.
 
(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE PROXIES REFERRED TO IN SECTION 2 IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDI-TIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANS-ACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY HERETO CERTI-FIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 17(b).
 
18. Notices. Any notice, request, instruc-tion or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, or by
overnight courier or facsimile:
 


 if to Buyer, to the address set forth in Section 10.4 of the Merger Agreement


 
6

--------------------------------------------------------------------------------

 
with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Attn: Peter H. Ehrenberg, Esq.




if to any Shareholder, to:
the address set forth opposite such Shareholder’s name on one of the signature
pages of this Agreement.


or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.
 
19. Entire Agreement. This Agreement (includ-ing the proxies granted pursuant
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties both written and
oral, among the parties, with respect to the subject matter hereof.
 
20. Severability. The provisions of this Agree-ment shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability or the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
21. Equitable Relief. Each Shareholders acknowledges and agrees that any breach
of the covenants and agreements contained in this Agreement would irreparably
injure Buyer and that Buyer’s remedies at law for a breach or threatened breach
of any of the provisions of this Agreement would be inadequate. Accordingly,
without prejudice to the rights of Buyer also to seek such damages or other
remedies available to it, Buyer may seek, and the Shareholders shall not contest
the appropriateness of the availability of, injunctive or other equitable relief
in any proceeding that Buyer may bring to enforce the covenants and agreements
contained in this Agreement in its express and explicit terms. No waiver of any
breach of the covenants and agreements contained in this Agreement shall be
implied from forbearance or failure of Buyer to take action in respect thereof.


[SIGNATURE PAGES FOLLOW]
 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the parties hereto as of the date hereof.




CENTER BANCORP, INC.


By: /s/ John J. Davis
Name: John J. Davis
Title: President and
Chief Executive Officer
 
8

--------------------------------------------------------------------------------

 

(Signature Pages to Voting Agreement)




SIGNATURE, NAME AND ADDRESS
OF THE SHAREHOLDER
 
NUMBER OF SHARES
BENEFICIALLY OWNED
/s/ Arthur W. Hyde
Name: Arthur W. Hyde
Address:
 
181,071
/s/ Gerald Morris
Name: Gerald Morris
Address:
 
61,275
/s/ Peter Beekman
Name: Peter Beekman
Address:
 
50,000
LDH Associates LP
By: /s/ L. Donald Horne, General Partner
Name: L. Donald Horne
Address:
 
19,638
/s/ Marilyn Pfaltz
Name: Marilyn Pfaltz
Address:
 
14,565
B. Moose Enterprises, LLC
By: /s/ Christopher M. Wiedenmayer
Name:
Address:
 
13,032
/s/ Christopher M. Wiedenmayer
Name: Christopher M. Wiedenmayer
Address:
 
300
/s/ L. Donald Horne
Name: L. Donald Horne
Address:
 
300





 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A






FORM OF PROXY




The undersigned, for consideration received, hereby appoints  _____ ,    and    
and each of them [my][its] proxies, with power of substitution and
resubstitution, to vote all shares of common stock, par value $[______] per
share, of Beacon Trust Company, a limited purpose trust company chartered under
the laws of the State of New Jersey (the “Company”), [and [insert any New Shares
(as defined in the Voting Agreement) or other shares of capital stock of the
Company owned by the Shareholder at the [special] meeting of shareholders of the
Company to be held [insert date, time and place] and at any adjournment thereof
IN FAVOR OF adoption of the Agreement and Plan of Merger, dated as of February
__, 2007 (the “Merger Agreement”), by and between the Company and Center
Bancorp, Inc., IN FAVOR OF consummation of the transactions contemplated by the
Merger Agreement, and AGAINST any Acquisition Proposal (as defined in the Merger
Agreement) at any meeting of shareholders of the Company and at any adjournment
thereof at which the Merger Agreement and/or any Acquisition Proposal is
considered. This proxy is coupled with an interest, revokes all prior proxies
granted by the undersigned and is irrevocable until such time as the
Shareholders’ Agreement, dated as of February __, 2007, between the undersigned,
other shareholders of the Company and Center Bancorp, Inc. (the “Shareholders’
Agreement”) terminates in accordance with its terms. This proxy shall be revoked
upon termination of the Shareholders’ Agreement.




Dated: ____________________    




______________________________
[SHAREHOLDER]
 



